            Case 4:21-cv-00407-MCC Document 1 Filed 03/05/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA


 ROBERT D. KLINE
                                                   CIVIL ACTION
        v.
                                                   NO. _______________
 MY DOCTORS LIVE, LLC, ROSE R.
 ROSSITER & STEPHEN P. ROSSITER


                                    NOTICE OF REMOVAL

       Defendants, My Doctors Live, LLC, Rose R. Rossiter & Stephen P. Rossiter, by and

through their attorneys, Rebar Kelly, hereby removes this action from the Court of Common Pleas

of Mifflin County, Pennsylvania to the United States District Court for the Middle District of

Pennsylvania based upon Federal Question jurisdiction pursuant to 28 U.S.C. §§ 1331, 1441 and

1446. Removing Defendants provide the following short and plain statement of the grounds for

removal:

       1.      On December 29, 2020, Plaintiff filed a Praecipe to Issue Writ of Summons in the

Mifflin County Court of Common Pleas, a copy of which is attached hereto and marked as Exhibit



       2.      On February 23, 2021, Plaintiff filed a Complaint in the Mifflin County Court of

Common Pleas against the above-named defendants, including Removing Defendant. A copy of



       3.      The state court wherein this action was originally filed is in Lewistown, Mifflin

County, Pennsylvania, which is within the jurisdictional district of the United States District Court

for the Middle District of Pennsylvania.
             Case 4:21-cv-00407-MCC Document 1 Filed 03/05/21 Page 2 of 4




        4.        In the Complaint, Plaintiff alleges causes of action against the named Defendants

based upon the Telephone Consumer Protection Act, which is found at 47 U.S.C. §227, et. seq.

Id. et. passim.

        5.        Removing Defendant

         this Notice of Removal within thirty (30) days of receipt of a copy of the Complaint.

        6.        This Court has jurisdiction over this matter under 28 U.S.C. §1331 because the




        7.        Removal is proper under 28 U.S.C. §1441(a) and (c)(A), where the Removing

Defendant establishes that:

                  (1)    a civil action brought in a State court of which the District Courts of
                         the United States have original jurisdiction, and
                  (2)    the claim arises under the Constitution, laws, or treaties of the
                         United States, and
                  (3)    The United States District Court has supplemental jurisdiction over
                         any related claims.

        8.        As required by § 1446(a), true and correct copies of all process, pleadings, and

Orders served upon Defendants are being filed herewith.

        9.        Pursuant to 28 U.S.C. § 1446(d), Defendants are filing written notice of this Notice

of Removal with the Court of Common Pleas of Mifflin County, Pennsylvania, concurrently with

the filing of this Notice of Removal, and will serve the same on Plaintiff. A copy of the Notice of

Filing Notice of Removal, in the form in which it will be filed and served, is attached hereto as



        10.       By this Notice of Removal, Removing Defendants do not waive any objection they

may have to service, jurisdiction or venue, or any other defenses or objections it may have to this




                                                   2
          Case 4:21-cv-00407-MCC Document 1 Filed 03/05/21 Page 3 of 4




action. Moving Defendants intend no admission of fact, law or liability by this Notice, and

expressly reserves all defenses, motions and/or pleas.

       WHEREFORE, My Doctors Live, LLC, Rose R. Rossiter & Stephen P. Rossiter, request

that this Court assume jurisdiction over this matter on removal from the Court of Common Pleas

of Mifflin County, Pennsylvania

Dated: March 4, 2021

                                                     RESPECTFULLY SUBMITTED,

                                                     My Doctors Live, LLC, Rose R. Rossiter &
                                                     Stephen P. Rossiter

                                                     By his attorneys,


                                                                                      ______
                                                     Cathleen Kelly Rebar, Esquire
                                                     Patrick J. Healey, Esquire
                                                     REBAR KELLY
                                                     470 Norristown Road
                                                     Suite 201
                                                     Blue Bell, PA 19422
                                                     (484) 344-5340
                                                     eFax: (484) 344-5341
                                                     Email: crebar@rebarkelly.com
                                                             phealey@rebarkelly.com




                                                3
          Case 4:21-cv-00407-MCC Document 1 Filed 03/05/21 Page 4 of 4




                                CERTIFICATE OF SERVICE
       I, Patrick J. Healey, have this 4th day of March, 2021, certify that I have served a copy of

the within Notice of Removal, via United States Mail, First Class, Postage Pre-Paid, on the

following parties:

                                        Robert D. Kline
                                      2256 Fairview Road
                                      McClure, PA 17841


                                             _______________________________________
                                             Patrick J. Healey

DATE:          March 4, 2021
